Exhibit 10.2

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT dated as of February 25, 2012 (the “Effective Date”) is
between Apartment Trust of America, Inc., a Maryland corporation (the
“Company”), Apartment Trust of America Holdings, LP, a Virginia limited
partnership (the “Partnership”), and ROC REIT Advisors, LLC, a Virginia limited
liability company (the “Advisor”).

WITNESSETH:

WHEREAS , the Company qualifies as a real estate investment trust (a “REIT”) as
defined in Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), and intends to make investments of the type permitted to
qualified REITs under the Code and not inconsistent with the Charter of the
Company (the “Charter”) and the Bylaws of the Company; and

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice and assistance of the Advisor and to have the Advisor
undertake the duties and responsibilities hereinafter set forth, on behalf of
and subject to the supervision of the Board of Directors of the Company (the
“Board of Directors”), as provided herein; and

WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors of the Company, on the terms and subject
to the conditions hereinafter set forth;

NOW, THEREFORE , in consideration of the foregoing and of the mutual covenants
and agreements herein set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. DEFINITIONS.

As used herein, the following terms shall have the meanings set forth below:

(a) “Acquisition Expenses” shall mean any and all expenses related to the
Company’s selection, evaluation and acquisition of, and investment in Real
Estate Assets or Real Estate-Related Securities, whether or not acquired or
made, including, but not limited to, legal fees and expenses, travel and
communications expenses, cost of appraisals and surveys, nonrefundable option
payments on Real Estate Assets or Real Estate-Related Securities not acquired,
accounting fees and expenses, computer use related expenses, architectural,
engineering and other property reports, environmental and asbestos audits, title
insurance and escrow fees, loan fees or points or any fee of a similar nature
paid to a third party, however designated, transfer taxes, and personnel and
miscellaneous expenses related to the selection, evaluation and acquisition of
Real Estate Assets or Real Estate-Related Securities.

(b) “Acquisition Fee” shall mean any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with the purchase, development or construction of any Property.
Included in the computation of such fees or commissions shall be any real estate
commissions, acquisition fees, finder’s fees, selection fees, development fees,
construction fees, nonrecurring management fees, loan fees, points, or any other
fees or commissions of a similar nature. Excluded shall be development fees and
construction fees paid to Persons not Affiliated with the Advisor in connection
with the actual development and construction of a Property.



--------------------------------------------------------------------------------

(c) “Advisor” shall mean ROC REIT Advisors, LLC, a Delaware limited liability
company, any successor advisor to the Company, the Partnership or any person or
entity to which ROC REIT Advisors, LLC or any successor advisor subcontracts
substantially all of its functions.

(d) “Affiliate” shall mean: (i) any Person directly or indirectly owning,
controlling or holding, with the power to vote 10.0% or more of the outstanding
voting securities of such other Person; (ii) any Person 10.0% or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held, with the power to vote, by such other Person; (iii) any Person directly or
indirectly controlling, controlled by or under common control with such other
Person; (iv) any executive officer, director, trustee or general partner of such
other Person; and (v) any legal entity for which such Person acts as an
executive officer, director, trustee or general partner.

(e) “Asset Management Fee” shall mean an annual amount equal to the percentage
of the Company’s Average Invested Assets set forth in Section 9(b).

(f) “Average Invested Assets” shall mean, for any period, the average of the
aggregate Book Value of the assets of the Company invested, directly or
indirectly, in Real Estate Assets and Real Estate-Related Securities, before
deducting depreciation, amortization, bad debts or other similar non-cash
reserves, computed by taking the average of such values at the end of each month
during such period; provided, however, that after the Board of Directors
publicly announces an estimated per share value of the Shares, “Average Invested
Assets” will be calculated based upon the aggregate valuation of the assets of
the Company as reasonably determined by the Board of Directors.

(g) “Book Value” of an asset shall mean the value of such asset on the books of
the Company, before allowance for depreciation or amortization.

(h) “Change of Control” shall mean any event (including, without limitation,
issue, transfer or other disposition of Shares of capital stock of the Company
or equity interests in the Partnership, merger, share exchange or consolidation)
after which any “person” (as that term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-j of the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company or the
Partnership representing 50.0% or more of the combined voting power of the
Company’s or the Partnership’s then outstanding securities, respectively;
provided, that, a Change of Control shall not be deemed to occur as a result of
any widely distributed public offering of the Shares.

(i) “Common Stock” shall mean the common stock, par value $.01 per share, of the
Company.

(j) “Company” shall have the meaning set forth in the preamble of this
Agreement.

(k) “Competitive Real Estate Commission” shall mean the real estate or brokerage
commission paid for the purchase or sale of a property which is reasonable,
customary and competitive in light of the size, type and location of such
property.

(l) “Contract Purchase Price” shall mean the amount actually paid or allocated
to the purchase or improvement of Real Estate Assets, exclusive of Acquisition
Fees and Acquisition Expenses.

 

2



--------------------------------------------------------------------------------

(m) “Contract Sales Price” shall mean the amount actually paid or allocated to
the Sale of a Property or Properties, exclusive of Property Disposition Fees.

(n) “Cumulative Return” shall mean a cumulative, non-compounded return equal to
8.0% per annum on Invested Capital commencing upon acceptance by the Company of
an investor’s subscription.

(o) “Director” shall mean a member of the Board of Directors of the Company.

(p) “Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

(q) “Financing Coordination Fee” shall have the meaning set forth in
Section 9(f).

(r) “Fiscal Year” shall mean any period for which any income tax return is
submitted by the Company to the Internal Revenue Service and which is treated by
the Internal Revenue Service as a reporting period.

(s) “GAAP” means accounting principles generally accepted in the United States
of America.

(t) “Independent Directors” shall mean a Director who is not, and within the
last two (2) years has not been, directly or indirectly associated with a
Sponsor or the Advisor by virtue of (i) ownership of an interest in a Sponsor,
the Advisor or their Affiliates, (ii) employment by a Sponsor, the Advisor or
their Affiliates, (iii) service as an officer or director of a Sponsor, the
Advisor or their Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three (3) real estate investment trusts organized by a Sponsor or advised by the
Advisor, or (vi) maintenance of a material business or professional relationship
with a Sponsor, the Advisor or any of their Affiliates. An indirect relationship
shall include circumstances in which a Director’s spouse, parents, children,
siblings, mothers- or fathers-in-law, sons- or daughters-in-law or brothers- or
sisters-in-law is or has been associated with a Sponsor, the Advisor, any of
their Affiliates or the Company. A business or professional relationship is
considered material if the gross revenue derived by the Director from a Sponsor,
the Advisor and Affiliates exceeds five percent (5.0%) of either the Director’s
annual gross revenue during either of the last two (2) years or the Director’s
net worth on a fair market value basis.

(u) “Invested Capital” shall mean the total gross proceeds from the sale of
Shares before deductions for selling commissions and dealer manager fees, less
any amounts paid by the Company to repurchase Shares pursuant to the Company’s
plan for the repurchase of Shares. When a Property is sold, Invested Capital
shall be reduced by the lesser of (i) the Net Sale Proceeds available for
distribution from such sale or (ii) the sum of (A) the portion of Invested
Capital that initially was allocated to that Property and (B) any remaining
shortfall in the recovery of Invested Capital with respect to prior sales of
Properties.

(v) “Joint Venture” shall mean any partnership, limited liability company,
business trust or other unincorporated organization through or by means of which
the Company acts jointly with any Person or Affiliate to make an investment in
Real Estate Assets or Real Estate-Related Securities.

(w) “Listing” shall mean the listing of the Shares on (i) the New York Stock
Exchange, the American Stock Exchange, or the National Market System of the
Nasdaq Stock Market (or any successor to such entities), or (ii) a national
securities exchange (or tier or segment thereof) that has

 

3



--------------------------------------------------------------------------------

listing standards that the Securities and Exchange Commission has determined by
rule are substantially similar to the listing standards applicable to securities
described in Section 18(b)(1)(A) of the Securities Act of 1933, as amended. Upon
such Listing, the Shares shall be deemed Listed.

(x) “Market Value” shall mean, upon Listing, the market value of the outstanding
Shares, measured by taking the average closing price for a single Share over a
period of 30 consecutive trading days, with such period beginning 180 days after
Listing, multiplying that number by the number of Shares outstanding on the date
of measurement.

(y) “Net Income” shall mean, for any period, total revenues applicable to such
period, less the operating expenses applicable to such period other than
additions to or allowances for reserves for depreciation, amortization or bad
debts or other similar noncash reserves; provided, however, that Net Income
shall not include any gain from the sale of the Company’s assets.

(z) “Net Sale Proceeds” shall mean, in the case of a transaction described in
clause (A) of the definition of Sale, the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company,
including all real estate commissions, closing costs and legal fees and
expenses. In the case of a transaction described in clause (B) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company,
including any legal fees and expenses and other selling expenses incurred in
connection with such transaction. In the case of a transaction described in
clause (C) of such definition, Net Sales Proceeds means the proceeds of any such
transaction actually distributed to the Company from the Joint Venture less the
amount of any selling expenses, including legal fees and expenses incurred by or
on behalf of the Company (other than those paid by the Joint Venture). In the
case of a transaction or series of transactions described in clause (D) of the
definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction (including the aggregate of all payments under a Mortgage or in
satisfaction thereof other than regularly scheduled interest payments) less the
amount of selling expenses incurred by or on behalf of the Company, including
all commissions, closing costs and legal fees and expenses. In the case of a
transaction described in clause (E) of such definition, Net Sales Proceeds means
the proceeds of any such transaction less the amount of selling expenses
incurred by or on behalf of the Company, including any legal fees and expenses
and other selling expenses incurred in connection with such transaction. In the
case of a transaction described in the last sentence of the definition of Sale,
Net Sales Proceeds means the proceeds of such transaction or series of
transactions less all amounts generated thereby which are reinvested in one or
more Assets within 180 days thereafter and less the amount of any real estate
commissions, closing costs, and legal fees and expenses and other selling
expenses incurred by or allocated to the Company in connection with such
transaction or series of transactions. Net Sales Proceeds shall also include any
consideration (including non-cash consideration such as stock, notes, or other
property or securities) that the Company determines, in its discretion, to be
economically equivalent to proceeds of a Sale, valued in the reasonable
determination of the Company. Net Sales Proceeds shall not include any reserves
established by the Company in its sole discretion.

(aa) “Offering” shall mean any public offering and sale of Shares pursuant to an
effective registration statement filed under the Securities Act of 1933, as
amended, other than a public offering of Shares under a distribution
reinvestment plan and Shares offered under any employee benefit plan.

(bb) “Organizational and Offering Expenses” shall mean those expenses incurred
by and to be paid from the assets of the Company in connection with and in
preparing the Company for registration and subsequently offering and
distributing Shares to the public, including, but not limited to, total

 

4



--------------------------------------------------------------------------------

underwriting and brokerage discounts and commissions (including fees of the
underwriters’ attorneys), expenses for printing, engraving and mailing, salaries
of employees while engaged in sales activities, charges of transfer agents,
registrars, trustees, escrow holders, depositaries and experts, expenses of
qualification of the sale of the securities under federal and state laws,
including taxes and fees, and accountants’, consultants’ and attorneys’ fees and
expenses.

(cc) “Partnership” shall mean Apartment Trust of America Holdings, LP, a
Virginia limited partnership.

(dd) “Person” shall mean any natural person, partnership, corporation,
association, trust, limited liability company or other legal entity.

(ee) “Property” or “Properties” shall mean any, or all, respectively, of the
real property and improvements thereon owned or to be owned by the Company,
directly or indirectly.

(ff) “Property Disposition Fee” shall mean a real estate disposition fee,
payable (under certain conditions) to the Advisor and its Affiliates upon the
sale of the Company’s Property as described in Section 9(d).

(gg) “Property Manager” shall mean any entity that provides property rental,
leasing, operation and management services to the Properties owned by the
Company, directly or indirectly.

(hh) “Prospectus” shall mean the final prospectus of the Company in connection
with the registration of Shares filed with the Securities and Exchange
Commission on Form S-11, as supplemented and amended from time to time.

(ii) “Real Estate Assets” shall mean any and all investments in: (i) Property
whether directly or indirectly through owned or controlled subsidiaries and
including amounts invested in Joint Ventures; and (ii) loans, or other evidence
of indebtedness secured, directly or indirectly, by interests in Property.

(jj) “Real Estate-Related Securities” shall mean any real estate-related
securities investments transferred or conveyed to the Company or the
Partnership, either directly or indirectly, or such investments the Board of
Directors and the Advisor mutually designate as Real Estate-Related Securities
to the extent such investments could be classified as either Real Estate-Related
Securities or Properties.

(kk) “Sale” or “Sales” shall mean any transaction or series of transactions
whereby: (A) the Company or the Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys or relinquishes its ownership of any Property or portion thereof,
including the lease of any Property consisting of a building only, and including
any event with respect to any Property which results in the payment to the
Company or the Partnership, directly or indirectly, of a significant amount of
insurance proceeds or condemnation or similar award related to a Property;
(B) the Company or the Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys or
relinquishes its ownership of all or substantially all of the interests of the
Company or the Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Partnership as
a co-venturer or partner sells, grants, transfers, conveys or relinquishes its
ownership of any Property or portion thereof, including any event with respect
to any Property which results in the payment to the Joint Venture, directly or
indirectly, of a significant amount of insurance proceeds or condemnation or
similar award related to a

 

5



--------------------------------------------------------------------------------

Property; or (D) the Company or the Partnership directly or indirectly (except
as described in other subsections of this definition) sells, grants, conveys or
relinquishes its interest in any loan or mortgage or any portion thereof
(including with respect to any mortgage or loan, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such loan or mortgage and any event which gives rise to
the payment of a significant amount of insurance proceeds or condemnation or
similar award; or (E) the Company or the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys or relinquishes its ownership of any other Real Estate Asset
or Real Estate-Related Security not previously described in this definition or
any portion thereof.

(ll) “Shares” shall mean the shares of Common Stock of the Company.

(mm) “Sponsor” shall mean any Person directly or indirectly instrumental in
organizing, wholly or in part, the Company or any Person who will control,
manage or participate in the management of the Company, and any Affiliate of
such Person. Not included is any Person whose only relationship with the Company
is that of an independent property manager of Company assets, and whose only
compensation is as such. Sponsor does not include wholly independent third
parties such as attorneys, consultants, accountants and underwriters whose only
compensation is for professional services. A Person also may be deemed a Sponsor
of the Company by:

 

  (i) taking the initiative, directly or indirectly, in founding or organizing
the business or enterprise of the Company, either alone or in conjunction with
one or more other Persons;

 

  (ii) receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;

 

  (iii) having a substantial number of relationships and contacts with the
Company;

 

  (iv) possessing significant rights to control Company properties;

 

  (v) receiving fees for providing services to the Company which are paid on a
basis that is not customary in the industry; or

 

  (vi) providing goods or services to the Company on a basis which was not
negotiated at arms length with the Company.

(nn) “Stockholders” shall mean holders of the Shares.

(oo) “Subordinated Performance Fee” shall mean the fee payable to the Advisor
under certain circumstances as described in Section 9(e).

(pp) “Total Operating Expenses” shall mean the aggregate expenses of every
character paid or incurred by the Company as determined under generally accepted
accounting principles, including fees paid to the Advisor, but excluding:

 

  (i) the expenses of raising capital such as Organizational and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration and other fees, printing and other such expenses, and taxes
incurred in connection with the issuance, distribution, transfer, registration
and Listing of the Shares;

 

6



--------------------------------------------------------------------------------

  (ii) interest payments;

 

  (iii) taxes;

 

  (iv) non-cash expenditures such as depreciation, amortization and bad debt
reserves;

 

  (v) the Subordinated Performance Fee; and

 

  (vi) Acquisition Expenses, real estate commissions on resale of property and
other expenses connected with the acquisition, disposition (whether by sale,
exchange or condemnation) and ownership of real estate interests, mortgage loans
or other property (such as the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and improvement of property).

2. DUTIES OF ADVISOR.

The Advisor shall consult with the Company and shall, at the request of the
Board of Directors or the officers of the Company, furnish advice and
recommendations with respect to all aspects of the business and affairs of the
Company. In general, the Advisor shall inform the Board of Directors of factors
that come to its attention which could influence the policies of the Company.
Subject to the supervision of the Board of Directors and consistent with the
provisions of the Charter, the Advisor undertakes to use its commercially
reasonable efforts to:

(a) Present to the Company a continuing and suitable investment program and
opportunities to make investments consistent with the investment policies of the
Company and the investment program adopted by the Board of Directors and in
effect at the time and furnish the Company with advice with respect to the
making, acquisition, holding and disposition of investments and commitments
therefor. The Advisor is also obligated to provide the Company with the first
opportunity to purchase any Class A income producing multi-family property which
satisfies the Company’s investment objectives placed under contract by the
Advisor or its Affiliates. If the Board of Directors of the Company does not
vote to make such purchase within seven (7) days of being offered such property,
the Advisor is free to offer such opportunity to any other Affiliates or
non-Affiliates, as it so chooses. The Advisor shall use commercially reasonable
efforts to identify potential investment opportunities consistent with the
Company’s investment objectives and policies including but not limited to:

 

  (i) locating, analyzing and selecting potential investments in Real Estate
Assets;

 

  (ii) structuring and negotiating the terms and conditions of acquisition and
disposition transactions;

 

  (iii) arranging for financing and refinancing and making other changes in the
asset or capital structure of the Company and disposing of and reinvesting the
proceeds from the sale of, or otherwise deal with the investments in, Real
Estate Assets; and

 

  (iv) entering into leases and service contracts, on the Company’s behalf, for
Real Estate Assets and, to the extent necessary, performing all functions
necessary to maintain and administer the Company’s assets.

(b) Manage the Company’s day-to-day operations to effect the investment program
adopted by the Board of Directors and perform or supervise the performance of
such other administrative functions necessary in connection with the management
of the Company as may be agreed upon by the Advisor and the Company;

 

7



--------------------------------------------------------------------------------

(c) Serve as the Company’s investment advisor in connection with policy
decisions to be made by the Board of Directors and, as requested, furnish
reports to the Board of Directors and provide research, economic and statistical
data in connection with the Company’s investments and investment policies;

(d) On behalf of the Company, investigate, select and conduct relations with
lenders, consultants, accountants, brokers, property managers, attorneys,
underwriters, appraisers, insurers, corporate fiduciaries, banks, builders and
developers, sellers and buyers of investments and persons acting in any other
capacity specified by the Company from time to time, and enter into contracts
with, retain and supervise services performed by such parties in connection with
investments which have been or may be acquired or disposed of by the Company;

(e) [Reserved];

(f) Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Manager;

(g) Review, analyze and comment on the operating budgets, capital budgets and
leasing plans prepared and submitted by the Property Manager and aggregate these
property budgets into the Company’s overall budget;

(h) Review and analyze on-going financial information pertaining to each
Property and the overall portfolio of Properties;

(i) Upon request of the Company, act, or obtain the services of others to act,
as attorney-in-fact or agent of the Company in making, acquiring and disposing
of investments, disbursing and collecting the funds, paying the debts and
fulfilling the obligations of the Company and handling, prosecuting and settling
any claims of the Company, including foreclosing and otherwise enforcing
mortgage and other liens and security interests securing investments;

(j) Assist in negotiations on behalf of the Company with investment banking
firms and other institutions or investors for public or private sales of
securities of the Company or for other financing on behalf of the Company, but
in no event in such a way that the Advisor shall be acting as a broker, dealer
or underwriter of securities of the Company;

(k) On behalf of the Company, maintain, with respect to any Real Estate Assets
and to the extent available, title insurance or other assurance of title and
customary fire, casualty and public liability insurance;

(l) At the direction of the Board of Directors, invest and reinvest any money of
the Company;

(m) Provide the Company with all necessary cash management services;

 

8



--------------------------------------------------------------------------------

(n) Supervise the preparation and filing and distribution of returns and reports
to governmental agencies and to investors and act on behalf of the Company in
connection with investor relations;

(o) Procure on behalf of the Company office space, equipment and personnel as
required for the performance of the foregoing services as advisor;

(p) Advise the Company of the operating results of the Company’s properties,
prepare on a timely basis, and review, for such properties, operating budgets,
maintenance and improvement schedules, projections of operating results and such
other reports as may be requested by the Board of Directors;

(q) As requested by the Company, make reports to the Company of its performance
of the foregoing services and furnish advice and recommendations with respect to
other aspects of the business of the Company;

(r) Prepare on behalf of the Company, or engage independent professionals to
prepare, all reports and returns required by the Securities and Exchange
Commission, Internal Revenue Service and other state or federal governmental
agencies, provided that the Company shall be responsible for the fees of such
independent professionals;

(s) Undertake and perform all services or other activities necessary and proper
to carry out the investment objectives of the Company;

(t) Undertake communications with Stockholders in accordance with applicable law
and the Charter; and

(u) Enter into ancillary agreements with the Sponsor and its Affiliates to
arrange for the services to be provided by the Advisor hereunder in accordance
with this Agreement;

provided, however, that Affiliates of the Advisor have no obligations to the
Company other than as expressly stated herein, and the Advisor and its
Affiliates have no obligations to present to the Company any specific investment
opportunity except as described herein and in the Prospectus. Notwithstanding
the foregoing, the Advisor hereby represents and acknowledges that it will have
fiduciary duties to the Company and the Stockholders and that the Company is
making a statement to that effect in its registration statement filed with the
Securities and Exchange Commission.

3. NO PARTNERSHIP OR JOINT VENTURE.

The Company and the Advisor are not, and shall not be deemed to be, partners or
joint venturers with each other.

4. RECORDS.

The Advisor shall maintain appropriate books of account and records relating to
services performed hereunder, which shall be accessible for inspection by the
Company at any time during ordinary business hours.

 

9



--------------------------------------------------------------------------------

5. ACTIONS RELATING TO REIT QUALIFICATION.

Notwithstanding any other provision of this Agreement to the contrary, the
Advisor shall refrain from any action which, in its reasonable judgment or in
any judgment of the Board of Directors of which the Advisor has written notice,
would adversely affect the qualification of the Company as a REIT under the Code
or which would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or its securities, or which would
otherwise not be permitted by the Charter. If any such action is ordered by the
Board of Directors, the Advisor shall promptly notify the Board of Directors of
the Advisor’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Charter, and shall thereafter
refrain from taking such action pending further clarification or instruction
from the Board of Directors.

6. BANK ACCOUNTS.

At the direction of the Board of Directors, the Advisor may establish and
maintain bank accounts in the name of the Company, and may collect and deposit
into and disburse from such accounts any money on behalf of the Company, under
such terms and conditions as the Board of Directors may approve, provided that
no funds in any such account shall be commingled with funds of the Advisor. The
Advisor shall from time to time, as the Company may require, render appropriate
accountings of such collections, deposits and disbursements to the Board of
Directors and to the auditors of the Company.

7. FIDELITY BOND.

The Advisor shall not be required to obtain or maintain a fidelity bond in
connection with the performance of its services hereunder.

8. INFORMATION FURNISHED TO THE ADVISOR.

The Board of Directors will keep the Advisor informed in writing concerning the
investment and financing policies of the Company. The Board of Directors shall
notify the Advisor promptly in writing of its intention to make any investments
or to sell or dispose of any existing investments. The Company shall furnish the
Advisor with a certified copy of all financial statements, a signed copy of each
report prepared by independent certified public accountants, and such other
information with regard to its affairs as the Advisor may reasonably request.

9. COMPENSATION.

The Advisor and its Affiliates shall be paid for services rendered by the
Advisor under this Agreement as follows:

(a) The Advisor or its Affiliates shall receive an Acquisition Fee payable by
the Company as compensation for services rendered in connection with the
investigation, selection and acquisition of Real Estate Assets and Real
Estate-Related Securities (by purchase, investment, merger or exchange)
(i) acquired during the period of time beginning on the Effective Date and
ending on the date of termination of this Agreement using (A) funds from any
source received during the period of time beginning on the Effective Date and
ending on the date of termination of this Agreement or (B) Shares or units of
limited partnership interest of the Partnership for which an agreement for the
issuance of such Shares or units was entered into during the period of time
beginning on the Effective Date and ending on

 

10



--------------------------------------------------------------------------------

the date of termination of this Agreement, and (ii) acquired after the date of
termination of this Agreement using (A) funds from any source received during
the period of time beginning on the Effective Date and ending on the date of
termination of this Agreement or (B) Shares or units of limited partnership
interest of the Partnership for which an agreement for the issuance of such
Shares or units was entered into during the period of time beginning on the
Effective Date and ending on the date of termination of this Agreement,
including any acquisitions funded with net proceeds from a Sale. The total
Acquisition Fees paid to the Advisor or its Affiliates shall not exceed (i) 1.0%
of the Contract Purchase Price of Properties acquired directly or indirectly by
the Company, and (ii) 1.0% of the origination price or purchase price of
(A) Real Estate-Related Securities and (B) Real Estate Assets other than
Properties, originated or acquired by the Company. At the Advisor’s discretion,
a portion of the Acquisition Fee may be paid to third-party developers for
services rendered. Acquisition Fees shall be payable on the acquisition of a
specific Property, on the acquisition of a portfolio of Properties through a
purchase of assets, controlling securities or by Joint Venture, by a merger or
similar business combination or other comparable transaction, on the completion
of development of a Property or Properties for the Company, or on the
origination or acquisition of Real Estate-Related Securities or Real Estate
Assets other than Properties. However, the total of all Acquisition Fees and
Acquisition Expenses payable with respect to any Real Estate Assets and Real
Estate-Related Securities shall not exceed 6.0% of the Contract Purchase Price
of such Real Estate Assets or Real Estate-Related Securities, or in the case of
a loan, 6.0% of the funds advanced, unless fees in excess of such amount are
approved by a majority of the Directors not interested in such transaction and
by a majority of the Independent Directors not interested in such transaction
and which transaction is determined to be commercially competitive, fair and
reasonable to the Company. Notwithstanding anything to the contrary herein, in
the event the Advisor’s obligations in Section 2 herein terminate or are waived
by the Company, the Advisor may, in its sole discretion, waive all or a portion
of its rights under this Section 9(a).

(b) The Advisor shall receive as compensation for services rendered in
connection with the management of the Company’s assets the Asset Management Fee.
The amount of the Asset Management Fee shall be equal to 0.30% of Average
Invested Assets, calculated monthly not to exceed one-twelfth of 0.30% of the
Average Invested Assets of the Company as of the last day of the immediately
preceding quarter. The Asset Management Fee shall be payable monthly in arrears
by the Company in cash equal to 0.25% of Average Invested Assets and in Shares
equal to 0.05% of Average Invested Assets, and may be deferred, in whole or in
part, from time to time, by the Advisor (without interest). For purposes of this
Section 9(b), Shares shall be issued at the then-current issue price under the
Company’s distribution reinvestment plan or, in the event that the Company has
no distribution reinvestment plan, at the fair market value of the Shares as
reasonably determined by the Board of Directors, including a majority of the
Independent Directors.

(c) [Reserved.]

(d) If the Advisor or an Affiliate provides a substantial amount of the services
in connection with the Sale of one or more Properties, the Advisor or an
Affiliate shall receive a Property Disposition Fee equal to the lesser of
(i) one-half of a Competitive Real Estate Commission or (ii) 1.75% of the
Contract Sales Price of such Property or Properties. The Property Disposition
Fee may be paid in addition to real estate commissions paid to non-Affiliates;
provided, however, that the total real estate commissions paid to all Persons by
the Company with respect to the Sale of such Property or Properties shall not
exceed an amount equal to the lesser of (i) 6.0% of the Contract Sales Price of
the Property or Properties or (ii) the Competitive Real Estate Commission.

 

11



--------------------------------------------------------------------------------

(e) The Company shall pay the Advisor a Subordinated Performance Fee in
connection with any one of the following events:

 

  (i) Upon Listing, the Advisor shall be entitled to the Subordinated
Performance Fee in an amount equal to 15.0% of the amount by which (i) the
Market Value of the Company’s outstanding Shares plus distributions paid by the
Company prior to Listing, exceeds (ii) the sum of the Invested Capital plus the
Cumulative Return. The Company shall have the option to pay such fee in the form
of cash, Shares, a non-interest bearing promissory note, or any combination of
the foregoing, as agreed to by the Advisor. Absent such agreement, the fee shall
be paid in cash, provided, however, that the Company shall not be required to
Sell any Real Estate Asset or Real Estate-Related Securities in order to pay
such fee and any shortfall may be paid by the Company with a non-interest
bearing promissory note. If the Company pays such fee with a non-interest
bearing promissory note, payment in full shall be made from the Net Sales
Proceeds of the first Sale completed by the Company after Listing. If the Net
Sales Proceeds from the first Sale after Listing are insufficient to pay the
promissory note in full, then the promissory note shall be paid in part with
such Net Sales Proceeds, and in part from the Net Sales Proceeds from the next
successive Sales until the amount owing pursuant to such promissory note is paid
in full. If the promissory note has not been paid in full within five years from
the date of Listing, then the Advisor, or its successors or assigns, may elect
to convert the unpaid balance into Shares at a price per Share equal to the
average closing price of the Shares over the ten trading days immediately
preceding the date of such election. If the Shares are no longer Listed at such
time as the promissory note becomes convertible into Shares as provided by this
paragraph, then the price per Share, for purposes of conversion, shall equal the
fair market value for the Shares as determined by the Board of Directors based
upon the appraised value of the Company’s Real Estate Assets and Real
Estate-Related Securities as of the date of election;

 

  (ii) Upon a Sale, the Advisor shall be entitled to the Subordinated
Performance Fee in an amount equal to 15.0% of net sale proceeds remaining after
the Stockholders have received the sum of the Invested Capital plus the
Cumulative Return. The Company shall have the option to pay such fee in the form
of cash, Shares, a non-interest bearing promissory note, or any combination of
the foregoing, as agreed to by the Advisor. Absent such agreement, the fee shall
be paid in cash, provided, however, that the Company shall not be required to
Sell any additional Real Estate Asset or Real Estate-Related Securities in order
to pay such fee and any shortfall may be paid by the Company with a non-interest
bearing promissory note; or

 

  (iii)

Upon termination, unless such termination is by the Company because of a
material breach of this Agreement by the Advisor or occurs upon a Change of
Control, the Advisor shall be entitled to receive a payment of the Subordinated
Performance Fee equal to 15.0% of the amount, if any, by which (i) the appraised
value of the Company’s Real Estate Assets and Real Estate-Related Securities,
valued on a portfolio basis, on the date of termination of this Agreement, less
the amount of all indebtedness secured by the Company’s Real Estate Assets and
Real Estate-Related Securities, plus the total distributions paid to
Stockholders from the Company’s inception through the date of termination of
this Agreement, exceeds (ii) the sum of

 

12



--------------------------------------------------------------------------------

  the Invested Capital plus the Cumulative Return from inception through the
date of termination of this Agreement. The Company shall pay such Subordinated
Performance Fee at such time as the Company completes the first Sale after the
date of termination of this Agreement. Payment shall be made from the Net Sales
Proceeds of such Sale. The Company shall have the option to pay such fee in the
form of cash, Shares, a non-interest bearing promissory note, or any combination
of the foregoing, as agreed to by the Advisor. Absent such agreement, the fee
shall be paid in cash. If the Net Sales Proceeds from the first Sale after the
date of termination of this Agreement are insufficient to pay the Subordinated
Performance Fee in full, then the Subordinated Performance Fee shall be paid in
part with such Net Sales Proceeds, and in part from the Net Sales Proceeds from
the next successive Sales until the Subordinated Performance Fee is paid in
full. If the Subordinated Performance Fee has not been paid in full within five
years from the date of termination of this Agreement, then the Advisor, its
successors or assigns, may elect to convert the balance of the fee into Shares
at a price per Share equal to the average closing price of the Shares over the
ten trading days immediately preceding the date of such election if the Shares
are Listed at such time. If the Shares are not Listed at such time, the Advisor,
its successors or assigns, may elect to convert the balance of the fee into
Shares at a price per Share equal to the fair market value for the Shares as
reasonably determined by the Board of Directors.

Notwithstanding the foregoing, if termination occurs upon a Change of Control,
the Advisor shall be entitled to payment of the Subordinated Performance Fee
equal to 15.0% of the amount, if any, by which (i) the value of the Company’s
Real Estate Assets and Real Estate-Related Securities on the date of termination
of this Agreement as determined in good faith by the Board of Directors,
including a majority of the Independent Directors, based upon such factors as
the consideration paid in connection with the Change of Control and the most
recent appraised value of the Company’s Real Estate Assets and Real
Estate-Related Securities, valued on a portfolio basis, less the amount of all
indebtedness secured by the Company’s Real Estate Assets and Real Estate-Related
Securities, plus the total distributions paid to Stockholders from the Company’s
inception through the date of termination of this Agreement, exceeds (ii) the
sum of the Invested Capital plus the Cumulative Return from inception through
the date of termination of this Agreement. No deferral of payment of the
Subordinated Performance Fee may be made under this paragraph of this
Section 9(e). In the event that the Advisor disagrees with the valuation of
Shares pursuant to the immediately preceding paragraph of this Section 9(e)
where the Shares are not Listed for purposes of determining the number of Shares
to be issued to the Advisor following the Advisor’s election to convert the
balance of the Subordinated Performance Fee owed to the Advisor, then the fair
market value of such Shares shall be determined by an independent expert of
equity value selected by the Advisor.

Payment of a Subordinated Performance Fee may be in addition to, and shall be
calculated after provision for payment of, any Acquisition Fee or Property
Disposition Fee paid or payable to the Advisor. In the event a subordinated fee
or distribution is owed to any predecessor advisor to the Company or the
Partnership, Advisor agrees to assume such obligation from the Company and make
payment to such predecessor advisor of such subordinated fee or distribution
from the proceeds of any payments made to the Advisor by the Company pursuant to
this Section 9(e).

(f) In the event of the origination or refinancing of any debt financing
obtained by the Company, including the assumption (directly or indirectly) of
existing debt, that is used to acquire Real Estate Assets or originate or
acquire Real Estate-Related Securities or is assumed (directly or indirectly)

 

13



--------------------------------------------------------------------------------

in connection with the acquisition of Real Estate Assets or the origination or
acquisition of Real Estate-Related Securities, and if the Advisor provides a
substantial amount of services, as determined by the Independent Directors, in
connection therewith, the Company will pay to the Advisor a fee (the “Financing
Coordination Fee”) equal to 1.0% of the amount available to the Company and/or
outstanding under such debt financing; provided, however, that the Advisor shall
not be entitled to a Financing Coordination Fee in connection with any
indebtedness assumed in connection with the acquisition of a Real Estate Asset
or Real Estate-Related Securities if the Advisor has been paid an Acquisition
Fee in respect of such indebtedness because such indebtedness is included in the
Contract Purchase Price, or otherwise, and provided further that the Advisor
shall not be entitled to a Financing Coordination Fee in connection with the
refinancing of any loan secured by any particular Real Estate Asset or Real
Estate-Related Security that was previously subject to a refinancing in which
the Advisor received a Financing Coordination Fee. Financing Coordination Fees
payable from loan proceeds from permanent financing will be paid to the Advisor
as the Company acquires such permanent financing; provided, however, that with
respect to any revolving line of credit, the Advisor will be paid a Financing
Coordination Fee only in connection with amounts being drawn for the first time
and not upon any re-drawing of amounts that previously were repaid by the
Company.

10. EXPENSES.

(a) In addition to the compensation paid to the Advisor or an affiliate pursuant
to Section 9 hereof, the Company or the Partnership shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor or
an affiliate in connection with the services it provides to the Company and the
Partnership pursuant to this Agreement, including, but not limited to:

 

  (i) the Company’s Organizational and Offering Expenses; provided, however,
that within 60 days after the end of the month in which the Offering terminates,
the Advisor shall reimburse the Company for any Organizational and Offering
Expenses reimbursement received by the Advisor pursuant to this Section 10, to
the extent that such reimbursement exceeds the maximum amount permitted under
the Prospectus or, at the option of the Company, such excess shall be subtracted
from the next reimbursement of expenses to be made by the Company pursuant to
this Section 10. The Advisor shall be responsible for the payment of all the
Company’s Organizational and Offering Expenses in excess of the maximum amount
permitted under the Prospectus;

 

  (ii) Acquisition Expenses incurred in connection with the selection,
evaluation and acquisition of Properties;

 

  (iii) the actual cost of goods and services used by the Company and obtained
from entities not affiliated with the Advisor, other than Acquisition Expenses;

 

  (iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

 

  (v) taxes and assessments on income of the Company or its Real Estate Assets;

 

  (vi) costs associated with insurance required in connection with the business
of the Company or by the Directors;

 

14



--------------------------------------------------------------------------------

  (vii) expenses of managing and operating Properties owned by the Company,
payable to the Property Manager;

 

  (viii) all compensation and expenses payable to the Independent Directors and
all expenses payable to the non-Independent Directors in connection with their
services to the Company and the Stockholders and their attendance at meetings of
the Directors and Stockholders;

 

  (ix) expenses associated with a Listing, if applicable, or with the issuance
and distribution of Shares, such as selling commissions and fees, marketing and
advertising expenses, taxes, legal and accounting fees, Listing and registration
fees, and other Organizational and Offering Expenses;

 

  (x) expenses connected with payments of distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;

 

  (xi) expenses of amending, converting, liquidating or terminating the Company
or the Charter;

 

  (xii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing and mailing annual and other Stockholder reports,
proxy statements and other reports required by governmental entities;

 

  (xiii) administrative services expenses (including personnel costs; provided,
however, that no reimbursement shall be made for costs of personnel to the
extent that such personnel perform services for which the Advisor receives a
separate fee);

 

  (xiv) transfer agent and registrar’s fees and charges paid to third parties;
and

 

  (xv) audit, accounting, legal and other professional fees.

(b) Expenses incurred by the Advisor on behalf of the Company and the
Partnership and payable pursuant to this Section 10 shall be reimbursed no less
than monthly to the Advisor. The Advisor shall prepare a statement documenting
the expenses of the Company and the Partnership and the calculation of the Asset
Management Fee during each quarter, and shall deliver such statement to the
Company and the Partnership within 45 days after the end of each quarter.

11. COMPENSATION FOR ADDITIONAL SERVICES, CERTAIN LIMITATIONS.

(a) If the Company shall request the Advisor or its Affiliates to render
services for the Company other than those required to be rendered by the Advisor
hereunder, such additional services, if the Advisor elects to perform them, will
be compensated separately on terms to be agreed upon between such party and the
Company from time to time in accordance with this Section. The rate of
compensation for such services shall be approved by a majority of the Board of
Directors, including a majority of the Independent Directors, and shall not
exceed an amount that would be paid to nonaffiliated third parties for similar
services.

(b) In extraordinary circumstances, the Advisor and its Affiliates may provide
other goods and services to the Company if all of the following criteria are
met: (i) the goods or services must be

 

15



--------------------------------------------------------------------------------

necessary to the prudent operation of the Company; and (ii) the compensation,
price or fee must be equal to the lesser of the compensation, price or fee the
Company would be required to pay to independent parties who are rendering
comparable services or selling or leasing comparable goods on competitive terms
in the same geographic location, or the compensation, price or fee charged by
the Advisor or its Affiliates for rendering comparable services or selling or
leasing comparable goods to third parties on competitive terms. In addition, any
such payment will be subject to the further limitation described in paragraph
(c) below. Extraordinary circumstances shall be presumed only when there is an
emergency situation requiring immediate action by the Advisor or its Affiliates
and the goods or services are not immediately available from unaffiliated
parties. Services which may be performed in such extraordinary circumstances
include emergency maintenance of Company Properties, janitorial and other
related services due to strikes or lock-outs, emergency tenant evictions and
repair services which require immediate action, as well as operating and
re-leasing properties with respect to which the leases are in default or have
been terminated.

(c) No reimbursement will be permitted to the Advisor or its Affiliates under
Section 10(a) above for the salaries, fringe benefits, travel expenses and other
administrative items of any controlling persons of the Advisor, its Affiliates
or any other supervisory personnel except in those instances in which the
Company believes it to be in the best interest of the Company that the Advisor
or its Affiliates operate or otherwise deal with, for an interim period, a
Property with respect to which the lease is in default or terminated. Permitted
reimbursements, except as set forth above, include salaries and related salary
expenses for non-supervisory services which could be performed directly for the
Company by independent parties such as legal, accounting, transfer agent, data
processing and duplication. Controlling persons, for purposes of this Section,
include, but are not limited to, those entities or individuals holding 5.0% or
more of the ownership interests of the Advisor or a person having the power to
direct or cause the direction of the Advisor, whether through ownership of
voting securities, by contract or otherwise, and any person, irrespective of his
or her title, who performs functions for the Advisor similar to those of:
(a) chairman or member of the board of directors; or (b) president or executive
vice president.

Notwithstanding the foregoing, and subject to the approval of the Board of
Directors, the Company may reimburse the Advisor for expenses related to the
activities of controlling persons undertaken in capacities other than those
which cause them to be controlling persons. The Advisor believes that the
employees of the Advisor, its Affiliates and controlling persons who perform
services for the Company for which reimbursement is allowed pursuant to
Section 11(b) have the experience and educational background, in their
respective fields of expertise, appropriate for the performance of such
services.

The Advisor and its Affiliates may not be reimbursed by the Company for their
overhead, nor can overhead costs or expenses of the Advisor or its Affiliates be
allocated to or paid by the Company. The foregoing reimbursements of expenses,
as limited by this Agreement, will be made regardless of whether any cash
distributions are made to the Stockholders.

12. STATEMENTS.

The Advisor shall furnish to the Company not later than the 30th day following
the end of each Fiscal Year, a statement showing a computation of the fees or
other compensation payable to the Advisor or an Affiliate of the Advisor with
respect to such Fiscal Year under Sections 9 and 11 hereof. The final settlement
of compensation payable under Sections 9 and 11 hereof for each Fiscal Year
shall be subject to adjustments in accordance with, and upon completion of, the
annual audit of the Company’s financial statements.

 

16



--------------------------------------------------------------------------------

13. INTERNALIZATION OF THE ADVISOR.

The Company shall consider becoming a self-administered REIT once the Company’s
assets and income are, in the view of the Board of Directors, including a
majority of the Independent Directors, of sufficient size such that
internalizing the management functions by the Advisor is in the best interests
of the Stockholders. In the event that the Board of Directors determines to
internalize any management functions provided by the Advisor, neither the
Company nor the Partnership shall pay any compensation or other remuneration to
the Advisor or any Affiliate of the Advisor in connection with the
internalization transaction. The provisions of this Section 13 are not intended
to limit any other compensation or distribution the Company or Partnership may
pay the Advisor in accordance with this Agreement or any other agreement.

14. [Reserved.]

15. REIMBURSEMENT BY ADVISOR.

The parties acknowledge that pursuant to the “Statement of Policy Regarding Real
Estate Investment Trusts,” as revised and adopted by the North American
Securities Administrators Association on May 7, 2007, Total Operating Expenses
of the Company shall be deemed to be excessive if in any Fiscal Year they exceed
the greater of (a) 2.0% of the Company’s Average Invested Assets for such Fiscal
Year; or (b) 25.0% of the Net Income for such Fiscal Year. The Independent
Directors shall have the fiduciary responsibility of limiting such expenses to
amounts that do not exceed such limitations. Within 60 days after the end of any
fiscal quarter of the Company for which Total Operating Expenses (for the
12 months then ended) exceed 2.0% of Average Invested Assets or 25.0% of Net
Income, whichever is greater, the Company shall send to the Stockholders written
notice of such fact together with the determination of the Independent Directors
as to whether such higher operating expenses were justified and if so justified,
an explanation of the facts the Independent Director considered in arriving at
that conclusion also shall be included. If the Independent Directors determine
that such excess expenses are not justified, then the Advisor shall reimburse
the Company the amount by which the aggregate expenses incurred by the Company
exceed the limitations described above at the end of the Fiscal Year; provided,
however, that the Company may instead permit such reimbursements to be effected
by a reduction in the amount of the next payments of compensation or
reimbursement of expenses under Sections 9 and 10.

16. [Reserved.]

17. OTHER ACTIVITIES OF THE ADVISOR.

Subject to the provisions specifically set forth herein, the Advisor and its
Affiliates currently engage, and may engage in the future, in other businesses
or activities including the rendering of services and investment advice with
respect to real estate investment opportunities to other persons or entities and
may manage other investments (including the investments of the Advisor and its
Affiliates), including those in competition with the Company. The Advisor or its
Affiliates may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein. The Advisor shall report to the Board of Directors the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person. The Advisor or its Affiliates shall promptly disclose to the Board of
Directors knowledge of such condition or circumstance.

 

17



--------------------------------------------------------------------------------

Directors, officers, employees and agents of the Advisor or of Affiliates of the
Advisor may serve as directors, officers, employees or agents of the Company.

18. TERM; TERMINATION OF AGREEMENT.

This Agreement will have an initial term of one year from the Effective Date,
subject to successive one year renewals with the mutual consent of the parties,
which must include the approval of a majority of the Independent Directors.

Notwithstanding any other provision of this Agreement to the contrary, either
the Company or the Advisor may terminate this Agreement, or any extension
hereof, or the parties by mutual consent or a majority of the Independent
Directors may do so, in each case upon 60 days written notice without cause or
penalty. In the event of the termination of this Agreement, the Advisor will
cooperate with the Company and take all reasonable steps requested to assist the
Board of Directors in making an orderly transition of the advisory function.

If this Agreement is terminated pursuant to this Section 18, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in Section 21.

If this Agreement is terminated for any reason, all obligations of the Advisor
and its Affiliates to offer property to the Company for purchase, as described
in Section 2(a), also shall terminate.

19. ASSIGNMENTS.

The Company may terminate this Agreement immediately in the event of its
assignment by the Advisor except an assignment to a successor organization which
acquires substantially all of the property and carries on the affairs of the
Advisor, provided that following such assignment the persons who controlled the
operations of the Advisor immediately prior thereto shall control the operations
of the successor organization, including the performance of its duties under
this Agreement; however, if at any time subsequent to such assignment such
persons shall cease to control the operations of the successor organization, the
Company may thereupon immediately terminate this Agreement. This Agreement shall
not be assignable by the Company without the consent of the Advisor, except in
the case of assignment by the Company to a corporation, trust or other
organization which is a successor to the Company. Any assignment of this
Agreement shall bind the assignee hereunder in the same manner as the assignor
is bound hereunder.

20. DEFAULT, BANKRUPTCY, ETC.

At the sole option of the Company, this Agreement shall be terminated
immediately upon written notice of termination from the Board of Directors to
the Advisor if any of the following events occur:

(a) The Advisor violates any material provisions of this Agreement and, after
receipt of written notice of violation, such violation is not cured within
30 days; or

 

18



--------------------------------------------------------------------------------

(b) A court of competent jurisdiction enters a decree or order for relief in
respect of the Advisor in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Advisor or for any substantial part of its property or orders
the winding up or liquidation of the Advisor’s affairs; or

(c) The Advisor commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Advisor
or for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts as they become
due.

The Advisor agrees that if any of the events specified in subsections (b) and
(c) of this Section 20 occur, it will give written notice thereof to the Company
within seven (7) days after the occurrence of such event.

21. ACTION UPON TERMINATION.

The Advisor shall not be entitled to compensation after the date of termination
of this Agreement for further services hereunder, but shall be paid all
compensation accruing to the date of termination as set forth in Sections 9 and
11 hereof, and all reimbursements owed or owing pursuant to Section 10 hereof.
Subject to the provisions of Section 13, the Advisor shall forthwith upon a
termination:

(a) Pay over to the Company all monies collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(b) Deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all monies held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors;

(c) Deliver to the Board of Directors all property and documents of the Company
then in the custody of the Advisor; and

(d) Cooperate with the Company and take all reasonable steps requested by the
Company to assist the Board of Directors in making an orderly transition of the
advisory function.

22. AMENDMENTS.

This Agreement shall not be amended, changed, modified, terminated or discharged
in whole or in part except by an instrument in writing signed by both parties
hereto, or their respective successors or assigns.

23. SUCCESSORS AND ASSIGNS.

This Agreement shall bind any successors or permitted assigns of the parties
hereto as herein provided.

 

19



--------------------------------------------------------------------------------

24. GOVERNING LAW.

The provisions of this Agreement shall be governed, construed and interpreted in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflict of laws provisions.

25. LIABILITY AND INDEMNIFICATION.

(a) The Company shall, subject to the limitations imposed by Maryland statutory
or decisional law, as amended or interpreted, indemnify and pay or reimburse
reasonable expenses to the Advisor and its Affiliates, provided, that: (i) the
Advisor or other party seeking indemnification has determined, in good faith,
that the course of conduct which cased the loss or liability was in the best
interest of the Company; (ii) the Advisor or other person seeking
indemnification was acting on behalf of or performing services on the part of
the Company; (iii) such liability or loss was not the result of negligence,
misconduct or a knowing violation of the criminal law or any federal or state
securities laws on the part of the indemnified party; and (iv) such
indemnification or agreement to be held harmless is recoverable only out of the
net assets of the Company and not from the Stockholders.

(b) The Company shall not indemnify the Advisor or its Affiliates for losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws by such party unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims and finds
that indemnification of the settlement and related costs should be made and the
court considering the request has been advised of the position of the Securities
and Exchange Commission and the published opinions of any state securities
regulatory authority in which securities of the Company were offered and sold as
to indemnification for securities law violations.

(c) The Company may advance amounts to persons entitled to indemnification
hereunder for legal and other expenses and costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied: (i) the legal action relates to acts or
omissions with respect to the performance of duties or services by the
indemnified party for or on behalf of the Company; (ii) the legal action is
initiated by a third party and a court of competent jurisdiction specifically
approves such advancement; and (iii) the indemnified party receiving such
advances undertakes to repay the advanced funds to the Company, together with
the applicable legal rate of interest thereon, in instances in which such party
would not be entitled to indemnification.

26. NOTICES.

Any notice, report or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is accepted by the party to whom it is given and
shall be given by being delivered at the following addresses of the parties
hereto:

 

20



--------------------------------------------------------------------------------

The Company and/or the Board of Directors:

Apartment Trust of America, Inc.

4901 Dickens Road

Suite 101

Richmond, VA 23230

The Partnership:

Apartment Trust of America Holdings, LP

4901 Dickens Road

Suite 101

Richmond, VA 23230

The Advisor:

ROC REIT Advisors, LLC

4901 Dickens Road

Suite 101

Richmond, VA 23230

Either party may at any time give notice in writing to the other party of a
change of its address for the purpose of this Section 26.

27. HEADINGS.

The section headings hereof have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.

[SIGNATURES ON THE FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

APARTMENT TRUST OF AMERICA, INC. By:   /s/ Stanley J. Olander Name:   Stanley J.
Olander Title:   Chief Executive Officer

 

APARTMENT TRUST OF AMERICA HOLDINGS, LP By:   Apartment Trust of America, Inc.  
By:   /s/ Stanley J. Olander   Name:   Stanley J. Olander   Title:   Chief
Executive Officer

 

ROC REIT ADVISORS, LLC By:   /s/ Stanley J. Olander Name:   Stanley J. Olander
Title:   Member

 

22